                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

CODY A. STRODTMAN,                         )
                                           )
                    Petitioner,            )                  8:19CV338
                                           )
             v.                            )
                                           )
SCOTT R. FRAKES, Director of the           )                    ORDER
Nebraska Department of Correctional        )
Services,                                  )
                                           )
                    Respondent.            )
                                           )


      IT IS ORDERED that Petitioner’s Motion to Strike (Filing no. 15) is denied.
The Clerk of Court shall mail a copy of Filing nos. 8 and 11 to the Petitioner at his last
known address.

      DATED this 15th day of October, 2019.

                                         BY THE COURT:

                                         s/ Richard G. Kopf
                                         Senior United States District Judge
